Citation Nr: 0206391	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  01-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to 
compensation under 38 U.S.C. A. § 1151 for bronchial asthma.  

The veteran's respiratory disorder has been variously 
diagnosed, to include COPD (chronic obstructive pulmonary 
disease) and asthma.  In view of the different diagnoses, we 
will address the issue as one for a respiratory disorder.  
Case law provides that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertaining to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  He has also 
been afforded an opportunity to present argument and evidence 
in support of his claim before the undersigned member of the 
Board, and has done so.  The May 2001 Statement of the Case 
adequately apprised the veteran of the evidence that the RO 
considered in this matter.  Thus, the Board's 
recharacterization of the issue in this matter results in no 
prejudice to the veteran.  

The veteran was afforded a video hearing before the 
undersigned member of the Board in October 2001.  The Board 
notes that additional evidence was submitted to the Board 
following the hearing.  The Secretary of VA promulgated 
regulations eliminating the concept of either the need for 
waiver or the right to waiver.  67 Fed. Reg. 3,099 (January 
23, 2002) (to be codified as amended at 38 C. F. R. § 
20.19.9).  The Board acknowledges the provisions of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the Secretary 
determined that the regulation governs all pending appeals.  
Therefore, although the Board has considered the veteran's 
potential intent, such intent is no longer controlling and 
the Board will proceed on the merits.  The Board is aware of 
the provisions of Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Secretary has made a determination regarding the 
impact on the entire VA system of unnecessarily remanding 
cases to the AOJ (agency of original jurisdiction), thereby 
delaying an appellate decision in each individual case by 
years.  This veteran is not prejudiced by our review of the 
evidence in the first instance because he is aware of the 
evidence he has submitted.  That is, our consideration of the 
evidence comes as no surprise to him.  Ultimately, he desired 
to have the evidence considered and it has been so considered 
by VA as an institution.  A transcript of the hearing has 
been associated with the claims folder.  

The Board notes that the record indicates that a disk was 
provided as part of the additional evidence submitted to the 
Board in October 2001.  However, the disk has not been 
associated with the claims folder.  In response to the 
Board's request for a copy of the disk, the veteran's 
representative, in April 2002, indicated that the disk was 
unavailable, noting that attempts to locate the veteran's 
whereabouts had been unsuccessful.  The veteran's 
representative requested that the Board proceed with 
adjudication of the claim. 

In correspondence received in May 1999, the veteran raised 
the issue of service connection for asthma, as secondary to 
service-connected post-traumatic stress disorder (PTSD).  
This issue is referred to the RO for the appropriate action.  

During the hearing, the veteran referenced the issue of 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at L. B. M. M. C. H from March 16, 
1998 to March 19, 1998.  Transcript at 9-10 (October 2001).  
To pursue this claim, the veteran must file a claim with the 
VA medical center.  This was previously conveyed to the 
veteran in an October 2000 letter.  



FINDINGS OF FACT

1.  The veteran was treated at a VA Medical Center (VAMC) on 
March 9, 1998 for complaints of respiratory difficulty.  An 
Albuterol bronchial dilator was prescribed at that time. 

2.  VA outpatient treatment records document the veteran's 
allergy to non-steroid anti-inflammatory drugs (NSAIDS).  

3.  The veteran was not using the VAMC prescribed bronchial 
dilator at the time of his asthma attack.

4.  The veteran was treated with Albuterol by his private 
physician for his asthma attack on March 16, 1998.

5.  The veteran underwent VA vocational rehabilitation 
testing from February 23, 1998 to March 6, 1998.

6.  The veteran does not have additional disability as a 
result of treatment at a VAMC on March 9, 1998.  

7.  The veteran does not have additional disability resulting 
from the pursuit of vocational rehabilitation service from 
February 23, 1998 to March 6, 1998.  


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1151 for a respiratory disorder have not been met. 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.358, 
3.800 (2001).  VAOPGCPREC 5-2001 (February 5, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Correspondence dated in February 1998 reflects that the 
veteran was scheduled to undergo testing in association with 
VA vocational rehabilitation.  The record indicates that the 
evaluation was to be held from February 23 to March 6, 1998.  

VA outpatient treatment records, dated from August 1985 to 
February 1999, reflect that the veteran had an allergy to 
NSAIDS in August 1995.  Treatment records dated March 9, 
1998, show that the veteran complained of chest congestion 
since Saturday and of a cough for two days.  No known drug 
allergies were noted.  An Albuterol inhaler was prescribed.  

An emergency department treatment record relates the 
following:

The patient is a 50-year old male with a two week 
history of progressive shortness of breath and 
wheezing.  He has had quite a difficult past two 
weeks, and he started getting wheezy and complaining 
of some fevers and chills two weeks ago, and he was 
also having trouble coughing up some clear and 
yellow, frothy sputum.  He initially tried to treat 
himself with over-the-counter epinephrine, which was 
initially successful, but he got worse and about one 
week ago went and saw the doctor at the Veterans 
Administration Hospital.  They prescribed for him 
inhalers, but they did not arrive in the mail until 
last Thursday.  He was prescribed Ventolin and 
Atrovent, and apparently there were no steroids 
prescribed.  He used the medication but he felt that 
it made him worse and returned to using the 
epinephrine.  He has been getting progressively worse 
over the past week.  Last night he was unable to 
sleep all night; he was coughing, wheezing and 
finding that he had to sit up straight to get relief 
from the phlegm and wheezing.  He also found some 
comfort lying on his side.  He has not had any fever 
or chills for the past week, and he has not had any 
green or colored sputum.  There has been no 
hemoptysis.  He does not complain of any chest pain.  
There is no syncope or presyncope palpitations.  
There is no claudication.  For the past two weeks his 
exercise tolerance has been severely impaired, 
getting short of breath on very minimum exertion.  It 
is notable that he has recently started smoking 
several weeks ago because he had been very nervous, 
and he had previously quit smoking for 15 years.  

The report states that the veteran had no known allergies to 
medications.  The records conveyed that treatment included 
Albuterol and Atrovent in the field and again in the 
emergency department.  He was noted to have improved 
remarkably within the first hour of hospital admission.  

In additional treatment records from L. B. M. M. C. H., the 
examiner noted that VA had prescribed inhalers for the 
veteran to use as an outpatient, but that he had been 
noncompliant.  The records note the veteran's report that he 
had used the inhaler prescribed by VAMC but felt that it made 
his condition worse, and thus, restarted using Primatene Mist 
inhaler, an-over-the-counter substitution.  The impression 
was acute exacerbation of COPD.  

VA outpatient treatment records, dated in April 1998, note 
the veteran's report of having been given the wrong 
medication and subsequently hospitalized at a private 
facility.  Spirometry revealed very mild/small airways 
obstructive ventilatory dysfunction.  

VA spirometry in February 1999 revealed mild obstructive 
ventilatory dysfunction.  In his February 1999 application 
for compensation under 38 U.S.C.A. § 1151, the veteran 
alleged that the bronchial dilator prescribed by the VAMC in 
Long Beach on March 9, 1998, caused his asthma to worsen and 
produced bronchial spasms.  He stated that he was diagnosed 
as exacerbated asthmatic three days later.  

In correspondence received in May 1999, the veteran stated 
that while undergoing testing in association VA vocational 
rehabilitation, he began to have trouble breathing and began 
to wheeze.  He explained that he initially thought it was a 
cold, and thus, continued to complete the testing the 
following week.  He stated that he reported for a scheduled 
appointment with his physician at the VAMC Long Beach on 
March 9, 1998, at which time bronchial dilators were 
prescribed.  The veteran indicated that after using the 
inhaler prescribed by VAMC, he was hospitalized with an 
asthma attack.  He asserted that the asthma attack was caused 
by the stress of undergoing rigorous testing in association 
with vocational rehabilitation, as well as poor air quality 
in the vocational rehabilitation building during his 
evaluation.  

In correspondence received in August 2000, the veteran 
asserted that exposure to stress and mold spores present in 
the heating system in the vocational rehabilitation building 
in which he was undergoing testing were the proximate cause 
of the return of the his childhood asthma.  He noted that the 
heat in the building had been turned down as a result of 
heavy rains during his testing.  He stated that on March 9, 
1998, his VA physician prescribed bronchial dilators in 
association with his complaints of respiratory difficulty.  
He indicated that at that time, no tests were undertaken, no 
advice given, and no diagnosis provided in relation to his 
disorder.  He noted that the inhalers were delivered by mail.  
He stated that use of the prescribed inhalers had produced an 
unpleasant effect and that he discontinued use.  He stated 
that he began to use an over-the-counter inhaler.  He 
reported that on March 15, 1998, he awoke with difficulty 
breathing and subsequently used the inhaler prescribed by the 
VA physician.  He stated that immediately upon use, his 
bronchial passages closed up and he began to suffocate, after 
which time he telephoned for help and was transported to the 
emergency room.  

In a November 2000 statement, the veteran asserted that VA's 
failure to diagnose and properly treat his asthma caused his 
asthma to become worse requiring heavy and constant use of 
inhalers, interfering with his ability to concentrate.  He 
stated that there had been changes in his lungs since the 
acute asthma attack.  

In his June 2001 substantive appeal, VA Form 9, the veteran 
stated that the inhalers prescribed by VAMC Long Beach did 
not arrive in the mail until one day prior to his asthma 
attack.  He stated that had the proper procedures been 
followed on March 9, 1998 at the VAMC Long Beach, the acute 
asthma attack would have been averted, obviating the constant 
need for inhaled medication.  

At a hearing before the undersigned member of the Board in 
October 2001, the veteran testified that when he began 
vocational rehabilitation in February 1998, he was not 
smoking or painting cars.  Transcript at 2-3 (October 2001).  
He indicated that toward the end of the first week, he began 
having breathing difficulties.  Id. at 3.  He testified that 
by the second week of the evaluation, he began wheezing, and 
thus, bought an over-the counter inhaler.  Id.  He stated 
that on March 9, 1998 at the VAMC in Long Beach, he was 
prescribed inhalers.  Id.  He conveyed that when he initially 
used the inhalers prescribed by VA he felt some improvement 
but by that evening began having trouble breathing, and 
ultimately was hospitalized for three days.  Id. at 4.  The 
veteran stated that had he been provided with 
corticosteroids, he would not have had the asthma attack, 
referencing the National Health Institute.  Id. at 7-9. 

In October 2001, the veteran submitted a publication of the 
National Institutes of Health.  The publication is entitled, 
Guidelines for the Diagnosis and Management of Asthma.  

Criteria

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title."  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).

In August 1998, 38 C.F.R. § 3.358 was amended.  The 
amendments apply to claims filed on or after the effective 
date of the statute, October 1, 1997.  Since the veteran's 
appeal was filed in 1999, it is subject to review under the 
amendments.  VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the October 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the May 2001 statement of the case.  He was 
also notified of this information by letter dated in March 
2001.  The Board concludes that the discussions in the 
October 1999 rating decision, as well as in the statement of 
the case, which were both sent to the veteran, informed him 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  

During the hearing, the undersigned Board member specifically 
advised the veteran to submit certain types of evidence.  
Transcript at 5 & 10 (October 2001).  In essence, VA 
determined that there were potential defects in the veteran's 
evidentiary claim and he was informed as to how to cure the 
defects.  This action complies with VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The record 
includes clinical practice guidelines for the diagnosis and 
management of asthma, private medical records and VA 
examination reports.  Such evidence constitutes VA 
examinations.  38 C.F.R. § 3.326 (2001).  The Board finds 
that there is adequate evidence of record to decide the 
claim, to include the VA outpatient and private treatment 
records.  The veteran has not identified any available 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of the claim.  By letter 
received in April 2001, the veteran specifically advised that 
all medical evidence had been submitted and that he needed no 
further assistance.  The Board notes that the veteran was 
afforded an opportunity to present evidence and argument in 
support of his claim, and did so at a hearing before the 
undersigned member of the Board in October 2001.  The Board 
member held the file for the submission of additional 
evidence and the veteran submitted evidence following the 
hearing.  The actions of the Board member at the hearing 
complied with 38 C.F.R. § 3.103.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  There is sufficient evidence of record 
to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran asserts a two-pronged claim of entitlement to 
compensation for an acute exacerbation of bronchial asthma 
under 38 U.S.C.A. § 1151.  First, he claims that either the 
air in the building in which he was undergoing testing for VA 
vocational rehabilitation, or the stress from the testing, 
triggered an asthma attack.  Second, he claims that VAMC 
treatment resulted in exacerbation of a respiratory disorder.  

Title 38 U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See also 38 C.F.R. § 3.800.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran filed his claim in 
February 1999, this claim must be decided under the current, 
post- October 1, 1997 version of 38 U.S.C.A. § 1151.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  
VAOPGCPREC 5-2001 (February 5, 2001).  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1)(2).

As to the veteran's allegations in regard to causation of the 
asthma attack and exacerbation thereof, the Court has held 
that a lay witness is not capable of offering evidence 
involving medical knowledge such as causation or aggravation 
of a particular disorder.  Espiritu v Derwinski 2 Vet App 
492, 494 (1992).  There is no indication that the veteran is 
a medical professional.  Thus, his opinion is not competent 
evidence in this matter.  

The evidence reveals that prior to his VA examination in 
March 1998, the veteran had been self-medicating for 
respiratory difficulty with an-over the-counter medication.  
On March 9, 1998, the VA physician prescribed Albuterol, an 
oral aerosol bronchodilator for his complaints of chest 
congestion and cough.  One week later, the veteran had an 
asthma attack.  The veteran has related the onset of his 
asthma attack to both vocational rehabilitation and to VA 
treatment on March 9, 1998. 

To the extent that the veteran claims that the asthma attack 
was triggered as a result of the air quality in the VA 
building and/or the stress he was placed under during the 
vocational rehabilitation testing, there is no competent 
evidence in support of these theories.  The records do not 
establish that the respiratory attack was a result of the air 
quality in the vocational rehabilitation building.  
Similarly, while the examiner noted the veteran's report of 
having resumed smoking due to stress, the record fails to 
establish that exacerbation of a respiratory disorder was a 
result of stress related to VA vocational rehabilitation.  

As to aggravation of a respiratory disorder, there is no 
competent evidence that VA treatment, specifically the 
prescribed Albuterol inhaler, exacerbated the veteran's 
respiratory disorder.  In fact, the private treatment records 
form L. B. M. M. C. H. reveal that at the time he presented 
at the emergency room with an asthma attack on March 16, 
1998, he was not using the Albuterol inhaler that the VA 
physician had prescribed.  While the veteran has stated that 
he began having respiratory difficulty shortly after using 
the VA prescribed Albuterol inhaler, the emergency room 
treatment records reflect that he had been noncompliant with 
the regimen prescribed by VA, and was instead self-medicating 
with an over-the-counter substitution.  The Board concludes 
that the documents contemporaneous with treatment are more 
accurate and probative than his statements made for purposes 
of monetary benefits.  In addition, the records disclose that 
the paramedics administered additional Albuterol, that more 
Albuterol was administered at the emergency room, and that he 
had drastically improved within his first hour at the 
hospital.  

The veteran's assertion that medication prescribed by VA, 
with which he was noncompliant, aggravated a respiratory 
disorder, which was then relieved by the same medication 
prescribed by VA is unsupported, and contradicted by the 
competent evidence.  

In addition, there is no competent evidence in support of the 
veteran's claim that VA's failure to diagnose and treat his 
asthma caused his asthma to become worse requiring heavy and 
constant use of inhalers, interfering with his ability to 
concentrate.  In fact, the only evidence in that regard is 
the veteran's own statements.  As noted, the veteran's 
opinion is not competent.  The information contained in the 
publication from the National Institute of Health pertaining 
to respiratory disorders is speculative in this case.  

In summary, absent additional disability that is due to 
actions by VA the claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 is denied.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a respiratory disorder is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

